Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 05/10/2022 has been entered. Claims 1-20 remain pending in the application. Claims 1 and 11-13 have been amended. Previous objections to the drawings have been withdrawn in light of Applicant’s amendments to claims 11-13 and further explanations. Previous claims 11-13 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claims 11-13 and further explanations. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application EU 19218896.9, filed 12/20/2019 (EPO).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted 01/31/2020 are acceptable for examination purposes.

	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldenberg et al. (hereafter Goldenberg) US 20180024329 A1 in view of Hu et al. (hereafter Hu) US 20110176046 A1.  
In regard to independent claim 1, Goldenberg teaches (see Figs. 1-3) an optical element driving mechanism (i.e. as module of compact folded camera 200 modules having auto-focus (AF) and optical image stabilization (OIS) capabilities, see title, Abstract, paragraphs [02-03, 10-22, 31-42, 69-79, 81-84, 100-106], depicted in Figs. 1-4, equivalents in Figs. 10-12), comprising:  
2a fixed part (e.g. base 218, sensor frame 202, case (Fig. 3B), as depicted in Figs. 1-4, equivalents in Figs. 10-12, paragraphs [71-77, 100-106]);  
3a movable part moving relative to the fixed part and holding an optical element 4with an optical axis (i.e. lens module 204 with lens holder 214 carrying a lens with second optical axis direction 206 along Z axis, with magnets e.g. 222a-c, and flexible hanging members 216a-d, as depicted in Figs. 2-4, equivalents in Figs. 10-12, paragraphs [71-77, 100-106]);    
5a first driving assembly (i.e. actuation sub-assembly e.g. 230 VCM actuators with magnets 222b-c, coils 224b-c moving 204 along Z axis for autofocusing, as depicted in Figs. 2-4, equivalents in Figs. 10-12, paragraphs [71-77, 100-106]), comprising:  
6a first magnetic (e.g. 222b-c) element; and 7a first coil (e.g. magnets 222b-c and coils 224b-c, Figs. 2-4, 10-12)  wherein the first magnetic element and the first coil are 8arranged along a first direction (as 222b-c and coils 224b-c are arranged in X axis direction, as depicted in Figs. 2-4, 10-12), and the first driving assembly drives the movable part to 9move relative to the fixed part along a second direction (magnets 222b-c, coils 224b-c move 204 along second Z axis direction for autofocusing, as depicted in Figs. 2-4, equivalents in Figs. 10-12, paragraphs [71-77, 100-106]); and  
10a second driving assembly (e.g. first actuator with e.g. magnet 222a, e.g. coil 224a for moving lens module in Y axis direction, see Figs. 2-4, and equivalents in Figs. 10-12, paragraphs [71-77, 100-106]) comprising:  
11a second magnetic element (e.g. 222a); and  12a second coil (224a), wherein the second magnetic element and the second coil 13are arranged along the first direction (as 222a magnet and coil 224a are arranged in first X axis direction, as depicted in Figs. 2-4, 10-12), the second driving assembly drives the movable 14part to move relative to the fixed part along a third direction (magnet 222a, coil 224a (and equivalents) move 204 along third, Y axis direction for OIS, as depicted in Figs. 2-4, equivalents in Figs. 10-12, paragraphs [71-77, 100-106]), and the first direction, the 15second direction, and the third direction are different (i.e. as Z axis, X axis and Y axis directions are mutually orthogonal and therefore different, as depicted in Figs. 1-4, and equivalents in Figs. 10-12, paragraphs [70-77, 100-106]);  
16wherein when viewed along the optical axis, the first driving assembly at least 17partially overlaps the second driving assembly (i.e. due to placement of actuation sub-assembly e.g. 230 VCM actuators as magnets 222b, coils 224b overlap with magnet 222a and coil 224a along optical axis 206 Z axis, as depicted in Figs. 2-4, equivalents in Figs. 10-12, paragraphs [71-77, 100-106]).  But Goldenberg is silent regarding a first magnetic-permeable element disposed between the first driving assembly and the second driving assembly in the optical axis (e.g. between VCM actuators magnets/coils 222b,c/224b,c and magnet/coil 222a/224a in optical Z-axis, as depicted in e.g. Figs. 2-4, equivalents in Figs. 10-12). 
However, Hu teaches in the same field of invention of a lens driving apparatus (see Figs. 1-5, Title, Abstract, e.g. paragraphs [02, 08-24, 35-40, 49-59, including first and second driving assemblies as VCM actuators focusing portion 20 and blurring compensation portion 39 having magnet holding plate 34 in-between them as depicted in e.g. Figs. 1-3, 5, paragraphs [35-40, 49-59, 63-71, 75]) and further teaches a first magnetic-permeable element disposed between the first driving assembly and the second driving assembly in the optical axis (as magnet holding plate 34 composed of magnetic body, is disposed between focusing portion 20 and blurring compensation portion 39 in optical light axis, Z-direction, Figs. 1-3, 5, paragraphs [35-40, 52, 63-71, 75], so that interference of each of respective magnetic fields can be prevented). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the compact folded camera with first auto-focus and second optical image stabilization VCM actuators magnets/coils 222b,c/224b,c and magnet/coil 222a/224a to include magnetic body as e.g. magnet holding plate that is disposed between first and the second driving assembly i.e. between focusing blurring compensation portion in optical light axis (Z-direction) according to teachings of Hu in order to provide that interference of between each of their respective magnetic fields can be prevented (see Hu paragraphs [65-66, 35-36]). 
1 Regarding claim 2, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg further teaches (see Figs. 1-3) that the 2first direction, the second direction, and the third direction are substantially perpendicular 3to each other (i.e. as Z axis, X axis and Y axis directions are mutually orthogonal, as depicted in Figs. 1-4, and equivalents in Figs. 10-12, paragraphs [70-77, 100-106]). 
1 Regarding claim 3, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg further teaches (see Figs. 1-3) that  2when viewed along the second direction, the first driving assembly at least partially 3overlaps the second driving assembly (i.e. due to placement of actuation sub-assembly e.g. 230 VCM actuators as magnets 222b, coils 224b overlap with magnet 222a and coil 224a along second direction as the optical axis 206 Z direction, as depicted in Figs. 2-4, equivalents in Figs. 10-12, paragraphs [71-77, 100-106]).  
1 Regarding claim 4, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg further teaches (see Figs. 1-3) that 2when viewed along the third direction, the first driving assembly and the second driving  assembly at least partially overlap the optical element (i.e. as e.g. actuators of 230 including magnets 222b-c coils 224b-c and magnets 222a coil 224a at least partially overlap lens optical element 204, 214 in third Y axis direction, as depicted in e.g. Figs. 4, 10-12, paragraphs [72-78, 100-106]).  
1 Regarding claim 5, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg further teaches (see Figs. 1-3) that the 2first driving assembly and the second driving assembly are arranged along the second 3direction (i.e. as e.g. actuators of 230 including magnets 222b-c coils 224b-c and magnets 222a coil 224a are arranged along second Z axis direction, as depicted in e.g. Figs. 2-4, 10-12, paragraphs [72-78, 100-106]).  
1 Regarding claim 6, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg further teaches (see Figs. 1-3) that the 2optical axis (Z axis 206) is substantially parallel to an arrangement direction of the first driving 3assembly and the second driving assembly (i.e. as e.g. actuators of 230 including magnets 222b-c coils 224b-c and magnets 222a coil 224a are arranged substantially parallel to optical axis 206 Z axis second direction, as depicted in e.g. Figs. 2-4, 10-12, paragraphs [72-78, 100-106]).  
1 Regarding claim 7, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg further teaches (see Figs. 1-3) that  2magnetic poles of the first magnetic element are arranged along the second direction (i.e. as magnets 222b-c with poles along Z direction, in analogy with 222a magnet for generating Lorentz force in Z-direction, Figs. 9A-B, paragraphs [93-96, 84-85, 100-102]) and 3magnetic poles of the second magnetic element are arranged along the third direction (i.e. as poles of magnet 222a, forming VCM with  coil 224a, are arranged along third Y axis direction, best depicted in Figs. 9A-B, paragraphs [93-96]).  
1 Regarding claim 8, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg further teaches (see Figs. 1-3) that a 2winding axis of the first coil is parallel to a winding axis of the second coil (i.e. as winding axes of coils 224b-c and coil 224a are ovals (stadium shaped) in Y-Z plane with winding axes parallel in X-direction as depicted in Figs. 4, 7-12, paragraphs [71-79, 84-85, 100-106]).  
1 Regarding claim 9 the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg further teaches (see Figs. 1-3) that the 2first magnetic element comprises a first surface facing the first coil (surface of e.g. 222b,c facing coils 224b,c), the second magnetic 3element comprises a second surface facing the second coil (e.g. surface of 222a facing 224a), and the first surface is parallel 4to the second surface (i.e. as surface of 222b,c are parallel to surface 222a, as depicted in e.g. Figs. 4, 10, 11, 12C, paragraphs 72-78,  102-106]).  
1 Regarding claim 10, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-3) that the 2first magnetic element comprises a first surface facing the first coil (surface of e.g. 222b,c facing coils 224b,c), the second magnetic 3element comprises a second surface facing the second coil (e.g. surface of 222a facing 224a), but Goldenberg is silent that the first surface and the 4second surface face different directions (i.e. as surface of 222b,c are parallel to surface 222a, as depicted in e.g. Figs. 4, 10, 11, 12C, paragraphs 72-78,  102-106]).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse placement of one of the components of one of the VCM by placing one magnet (e.g. one of the 222b,c or a on moving lens module 204) and corresponding coil (e.g. one of 224b,c or 224a) on the base (218) in order to still provide OIS and AF functionality and prevent undesired tilt (e.g. paragraphs [12-14, 41-42, 100-1-2]), and since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
1 Regarding claim 11, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg further teaches (see Figs. 1-3) further 2comprising a second magnetic-permeable element (i.e. as e.g. plates 220a, 220b, also yoke plate 1130, holding magnets e.g. 222b,c and 222a, as depicted in Figs. 4, 12, paragraphs [77-70, 110]), wherein when viewed along the first direction, the second magnetic-permeable element at least partially overlaps the 3first driving assembly and  the second driving assembly 4(i.e. as coils 224b,c 224a, magnets 222b,c 222a and plates 220a, 220b also 1130 partially overlap as stacked in first X axis direction, as depicted in Figs. 4, 12).  
1 Regarding claim 12, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg further teaches (see Figs. 1-3) that 2when viewed along the second direction (i.e. presumably in focusing direction along Z-axis), the first driving assembly, the second driving 3assembly, and the first magnetic-permeable element partially overlap (i.e. as coils 224b,c and 224a, and magnets 222b,c 222a together with magnetic body holder plate as per combination with Hu disposed between VCMs 222b,c/224b,c and 222a/224a in optical light Z-direction thus at least partially overlap in second (optical light) Z-axis direction, as depicted in Figs. 4, 12, with combination with Hu, e.g. Figs. 1-3, 5, paragraphs [35-40, 52, 63-71]).  
1 Regarding claim 13, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-3) that 2the movable part (e.g. 204, 214, magnets 222a-c, flexible elements 2116a-d) comprises a holder for holding the optical element (i.e. as lens barrel 214 holding lens optical element, e.g. paragraphs 71-73]), and the holder 3comprises a recess for receiving the second magnetic-permeable element (i.e. plates 220a,b recessed from oval side of the lens barrel 214, as depicted in e.g. Figs. 4, 12).  
1 Regarding claim 17, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-3) further 2comprising a circuit assembly (i.e. as base 218, with integrated circuitry for OIS and AD and sensors, as depicted in e.g. Figs. 2-4, holding coils e.g. 224a-c, paragraphs [71-73, 111-112]), wherein the first coil and the second coil are disposed on 3the circuit assembly (i.e. as integrated circuitry for OIS and AD and sensors on base 218, as depicted in e.g. Figs. 2-4, holding coils e.g. 224a-c, paragraphs [71-73, 111-112]).  
1 Regarding claim 18, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-3) further 2comprising a plurality of sensing elements disposed on the circuit assembly for sensing a 3movement condition of the movable part relative to the fixed part, art in different directions (as position sensors 226a-c parts of integrated circuit, see paragraphs [75, 79, 93-94], as depicted in e.g. Figs. 2-4). 
1 Regarding claim 19, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-3) 2the sensing elements are disposed on a perforation of the first coil and/or a perforation of 3the second coil (i.e. as sensors 226a-c are disposed in perforation of respective coils 224a-c, see paragraphs [71-79, 79, 93-94], as depicted in e.g. Figs. 2-4).   
1 Regarding claim 20, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-3) the 2first coil comprises a first segment parallel to the third direction (i.e. as oval/stadium shaped coil 224b,c have segments parallel to third Y axis direction, as depicted in Figs. 4, and equivalents in Figs. 10-12), the second coil 3comprises a third segment parallel to the second direction (i.e. as oval/stadium shaped coil 224a has segment parallel to second Z axis direction, as depicted in Figs. 4, and equivalents in Figs. 10-12), and the second direction is not  parallel to the third direction (i.e. as second Z axis direction is not parallel to third Y axis direction, as depicted in e.g. Figs. 4, 10-12, paragraphs [71-79]).


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (hereafter Goldenberg) US 20180024329 A1 in view of Hu et al. (hereafter Hu) US 20110176046 A1 and further in view of  Yu et al (hereafter Yu) US 20180017844 A1
Regarding claim 14, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-3) that there is more than one first driving assembly (i.e. as  230 VCM actuators include two pairs of magnets 222b,c coils 224b,c, Figs. 2-4, equivalents in Figs. 10-12, paragraphs [71-77, 100-106]) and that first and the 3second driving assembly are arranged along the second direction 21Client's Docket No.:(i.e. as placement of actuation sub-assembly e.g. 230 VCM actuators as magnets 222b, coils 224b and magnet 222a and coil 224a arranged along second direction as the optical axis 206 Z direction, as depicted in Figs. 2-4, equivalents in Figs. 10-12, paragraphs [71-77, 100-106]), but is silent that (all) the first driving assemblies and the 3second driving assembly are arranged along the second direction. 
However, Yu teaches in the same field of invention of a Lens driving Module (see Figs. 2-12, Title, Abstract, paragraphs [02-18, 34-38, 46-49]) and further teaches  that T T's Docket No.: 9198-A26521C5US/hylai/final/201912242there is more than one first driving assembly (i.e. as four M1, C1 magnet-coil first driving assemblies of MC1 for moving lens holder L in optical axis direction, e.g. X-direction, e.g. paragraphs [34-42, 104-106], Figs. 8, 11-12), and that the first driving assemblies and the 3second driving assembly are arranged along the second direction (i.e. multiple first MC1 driving assemblies M1, C1 magnet coil pairs, as well as multiple second driving assemblies MC2 magnet coil pairs M2, C2, which are arranged along the second direction i.e. along X-direction i.e. optical axis of lens holder 30/30”, see e.g. paragraphs [34-42, 104-106], Figs. 8, 11-12, in order to allow holder with optical lens L to stably move relative to the base and frame,  thus increasing  efficacy and achieve both functions of auto-focusing (AF) and optical image stabilization  e.g. paragraphs [37-38, 41, 50]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add and configure first driving assemblies of Goldenberg with four first driving assembly that are arranged along the second direction according to teachings of Yu in order to allow holder with optical lens L to stably move relative to the base and frame, and increasing efficacy and achieve both functions of auto-focusing (AF) and optical image stabilization (see Yu e.g. paragraphs [37-38, 41, 50]). 
1 Regarding claim 15, the Goldenberg-Hu-Yu combination teaches the invention as set for the above, and further teaches (see Figs. 1-3) 2the second driving assembly is disposed between the first driving assemblies (i.e. as a result of modification of addition first driving assemblies 222b-c, 224b-c with more first driving assemblies M1-C1 per combination with Yu, given the placement and separation of driving assemblies M1-C1 applied to first driving assemblies of Goldenberg, the second driving assembly 222a-224a is between the two other first driving assemblies, see e.g. Figs. 2-4, paragraphs [71-77, 100-106], and Yu  Figs.  8, 11-12).  
1 Regarding claim 16, the Goldenberg-Hu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-3) that there is more than one first driving assembly (i.e. as  230 VCM actuators include two pairs of magnets 222b,c coils 224b,c, Figs. 2-4, equivalents in Figs. 10-12, paragraphs [71-77, 100-106]), when viewed along the first direction(e.g. X axis direction, Figs. 2-4, 10-12), the first driving assemblies are located on different sides of the optical axis (i.e. as magnets 222b,c coils 224b,c, are on different sides of optical axis 206 along Z-axis as depicted in Figs. 2-4), but is silent that there is more than one second driving 3assembly, and when viewed along the first direction the 4second driving assemblies are located on different sides of the optical axis.  
However, Yu teaches in the same field of invention of a Lens driving Module (see Figs. 2-12, Title, Abstract, paragraphs [02-18, 34-38, 46-49]) and further teaches  that T T's Docket No.: 9198-A26521C5US/hylai/final/201912242there is more than one second  driving assembly, and when viewed along the first direction the 4second driving assemblies are located on different sides of the optical axis (i.e. multiple second MC2 driving assemblies M2, C2 magnet coil pairs, which when viewed along the first direction e.g. vertical Z-direction 4are located on different sides of the optical axis along X axis, of lens holder 30/30”, see e.g. paragraphs [34-42, 104-106], Figs. 2, 4, 8, 11-12, allowing holder with optical lens L to stably move relative to the base and frame,  thus increasing  efficacy and achieve both functions of auto-focusing (AF) and optical image stabilization  e.g. paragraphs [37-38, 41, 50]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add and configure second driving assembly of Goldenberg with more than one assembly also arranged on both sides of the optical axis according to teachings of Yu in order to allow holder with optical lens L to stably move relative to the base and frame, and increase efficacy and achieve both functions of auto-focusing (AF) and optical image stabilization (see Yu e.g. paragraphs [37-38, 41, 50]).


Response to Arguments

Applicant’s arguments filed in the Remarks dated 05/10/2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872